DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: The present invention relates to a method for determining an offset distance of a splicing screen in a multi-screen display system. The sole independent claim 1, inter alia, identifies the uniquely distinct features:
	 wherein A) determining the vertical offset distance for each splicing screen based on the positions of the feature points comprises:
	selecting a first reference display screen from each row of the splicing screens: determining, for each of the row of the splicing screens, a vertical offset of the position of the feature point of the splicing screen relative to the position of the feature point of the first reference display screen; and 
	determining, based on the vertical offset. a vertical pixel distance of the splicing screen relative to the first reference display screen as the vertical offset distance; or
	wherein B) determining the vertical offset distance for each splicing screen based on the positions of the feature points comprises:
	determining, for each row of the splicing screens, vertical offsets between the
positions of the feature points of adjacent splicing screens;
	determining vertical pixel distances between the adjacent splicing screens based on the vertical offsets; and
	determining the vertical pixel distance of each row of the splicing screens relative to a first reference display screen as the vertical offset distance, based on the vertical pixel distances between the adjacent splicing screens, wherein the first reference display screen is one of the row of the splicing screens.

The closest prior arts of:
Calvo Alonso et al. (U.S. Patent No. 9,007,279) discloses a multiscreen display (10 and 20) with a preset image (marker 40) in Figs. 4A-4D in each of the plurality splicing screen display and determining a discontinuity point to determine vertical offset distance and horizontal offset distance of each of the splicing screen (10 and 20), see col.5 line 20 – col. 6, lines 60);
Hewitt et al. (US 20070285663) discloses in Figs. 3A and 3B a preset image (crosshair) is used a feature point to determine a horizontal offset distance of the display. 
  However, either singularly or in combination, the cited arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Huang et al. (US 2017/0192733) discloses in Fig. 2 a splicing display having first splicing screen (102) and second splicing screen (104) using a sensor 106 at an edge of the screen (102) to take image (108) at the edge of the second screen (104) to determine the relative location of the first screen and the second screen (paragraphs [250-251]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/           Primary Examiner, Art Unit 2692